Citation Nr: 0526687	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-35 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army and 
recognized guerrilla service from December 1941 to May 1946.  
The veteran died in April 2001; the appellant is claiming 
benefits as his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in March 2005.


FINDINGS OF FACT

1.  The veteran died in April 2001; the cause of death listed 
on his death certificate was congestive heart failure and 
diabetes mellitus.

2.  At the time of death, the veteran was not service 
connected for any disability.

3.  Congestive heart failure and diabetes mellitus were not 
manifested during the veteran's active duty service or for 
many years thereafter; nor were the veteran's congestive 
heart failure and diabetes mellitus otherwise related to 
service. 


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the cause of the veteran's death.  The 
September 2001 and December 2003 RO letters informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought, told her the types of 
evidence VA would assist her in obtaining, and informed her 
what the claimant was responsible for submitting.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also notes that the September 2001 and December 2003 letters 
implicitly notified the appellant that she should submit any 
pertinent evidence in her possession.  In this regard, she 
was repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.

The Board believes that a reasonable inference from such 
communications was that the appellant must also furnish any 
pertinent evidence she herself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  The Board 
therefore finds that the notice requirements of the law and 
regulation have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in September 2001 and the initial rating 
decision was issued in July 2002.  Thus, the VCAA notice was 
timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and a death certificate.  
The record does not show, nor does the appellant contend, 
that an autopsy was performed.  In this particular case, the 
Board does not believe that a VA opinion is necessary since 
there is sufficient competent evidence of record to decide 
the claim.  As such, the Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  The Board again 
emphasizes that the appellant has not identified any 
additional pertinent evidence as relevant to these issues.  
The Board finds no further action is necessary to assist the 
appellant with the claim.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as cardiovascular disease and 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

A review of the record shows that the veteran's death was 
caused by congestive heart failure and diabetes mellitus in 
2001, more than 50 years after discharge from service.  There 
is no persuasive evidence of record which relates either 
disorder to the veteran's active duty service.  It appears 
from post-service medical records that the veteran was first 
found to have hypertension and cardiovascular problems 
sometime in the 1990s.  There is no supporting medical 
evidence of cardiovascular problems during service or within 
one year of discharge.  In fact, physical examination reports 
from 1945 and 1946 show that the veteran was clinically 
examined and his cardiovascular system was found to be 
entirely normal.  Moreover, the veteran's Affidavit for 
Philippine Military Personnel, executed in 1946, shows that 
the veteran himself reported no illnesses or injuries 
incurred during active duty service.

The appellant has advanced the argument that her husband's 
diabetes mellitus was incurred during active duty service.  
As noted above, the veteran's Affidavit for Philippine 
Military Personnel, executed in 1946, shows that the veteran 
himself reported no illnesses or injuries incurred during 
active duty service and the two physical examination reports 
from 1945 and 1946 show that the veteran's blood and 
urinalysis tests were all within normal limits, including his 
sugars.  Thus, there is no medical evidence showing diabetes 
mellitus in service.  

In support of her argument, the appellant submitted a letter 
from Dr. Aycayno, Jr., M.D. which states that the veteran's 
diet during service of mostly root crops was rich in 
carbohydrates and, together with the stress of military 
operations, could be considered a probable cause of his 
diabetes mellitus.  The appellant has also submitted general 
medical articles and a letter from an individual whose 
surname appears to be [redacted] which states that she has 
medical qualifications.  Ms. [redacted] also states that diabetes 
mellitus is a mysterious disease that can appear at any time 
during a person's life.

The Board first notes that the document from Ms. [redacted], 
including the general medical articles, includes absolutely 
no evidence linking the veteran's diabetes mellitus to his 
active duty service.  Additionally, the statement from Ms. 
[redacted] does not relate the veteran's diabetes mellitus to his 
active duty service; it is simply a general statement about 
the nature of the disease.  Even assuming for the sake of 
argument that Ms. [redacted] does have medical training and is 
qualified to offer such an opinion regarding etiology, the 
opinion itself is simply too general and speculative to 
provide any support to the appellant's allegations regarding 
the etiology of the veteran's diabetes mellitus.  The letter 
from Dr. Aycayno which essentially relates the veteran's 
diabetes mellitus to his alleged diet in service is simply 
based on assumptions as to the veteran's diet in service and 
is by its own wording speculative.  He simply stated that the 
veteran's diabetes mellitus could be related to his active 
duty service.  The Board therefore assigns little probative 
value to Dr. Aycayno's opinion. 

The clear preponderance of the evidence in this case is 
against a finding that there is a connection between the 
cause of the veteran's death and his active duty service.  It 
follows that there is not such a state of approximate balance 
of the positive evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


